DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2016 122 060.4, filed on 11/16/2016.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/22/2019 and 10/25/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the references contained within the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
.  
Appropriate correction is required.

Claim Interpretation
Applicant is put on notice of the Examiner’s interpretation of certain claim elements.  
Regarding claim 1, the Examiner has interpreted the subject matter to be directed toward the embodiment illustrated in Fig. 5A, reproduced below.  This conclusion is reached because this is the only embodiment where the first laser beam is projected onto the first metal component and the second laser beam is projected onto the second metal component with the metal components sharing a common axis.

    PNG
    media_image1.png
    201
    324
    media_image1.png
    Greyscale


As consequence, the Examiner takes the term “simultaneously” to be broader than the common and plain meaning.  Paragraph [0049] of the published specification states second laser beam generator 36 “can focus at any point within a respective scanning range 44 by adjustable mirrors and lenses”.  The Examiner takes the position that the term “simultaneously” to also include the second laser beam scanning between a first metal component and a second metal component.
Regarding claim 3, the Examiner has interpreted the limitation “energy superimposition frequency” to read on the subject matter contained within paragraph [0058] of the published specification.  Specifically, that the recited “energy superimposition frequency” corresponds to the moving speed of the laser beam along the spiral curve.

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: "steps of:  projecting... projecting... pressing in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, 
Regarding claim 2, the Examiner asserts that the specification does not provide sufficient details as to how laser beam projected on the first joining section moves in a spiral curve.  Specifically, the spiral curve is illustrated in Fig. 4B, reproduced below, and is discussed in paragraph [0055] of the published specification.  Further, cited portions of the specification explicitly described as how the spiral curve moves along the first joining surface, as opposed to the first joining section.


    PNG
    media_image2.png
    326
    310
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation that recites “a temperature between a re-crystallization temperature and a melting temperature” for a second metal component is unclear.  Specifically, it is unclear if the recited temperatures are referring to the previously introduced temperatures or a different set of temperatures.
Regarding claim 1, the limitation that recites “cooled to a temperature below their re-crystallization temperature” is unclear.  Specifically, it is unclear if “a temperature” is referring to the previously introduced temperatures or a different temperature.  Additionally, as the limitation recites “their”, there exists the implication that the temperature is referring to the temperatures of the first and second metal components.  In contrast, the limitation also recites “temperature” implying that the element is referring to either the first or the second metal 
Regarding claim 1, the limitation that recites “the second laser beam and the surface normal of the second joining surface define a specific angle there between” is unclear.  Specifically, it is unclear if the recited angle is referring to the previously introduced angle or a different claim element.
Claims 2-4 are rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE19806636A1 (hereinafter Theissen), translation is attached to this Office Action with DE102011004104A1 (hereinafter Ramsayer), presented as evidentiary support.
Regarding claim 1, Theissen discloses a laser pressure welding method (pressed while a laser beam is applied over both zones, Abstract, Theissen) for manufacturing a workpiece (probe, Abstract, Theissen), comprising the steps of:  Theissen) onto a first joining section (zone 32, Abstract and Fig. 5, reproduced below on the right, Theissen) of a first metal component (component [head of the probe] 20, Abstract, and Figs. 4-5, reproduced below, Theissen) to heat the first joining surface (contact surface 34 associated with component 20, Abstract and Fig. 5, Theissen) to a temperature between a re-crystallization temperature and a melting temperature (“the melting temperature is not reached in the sintered material 21”, page 4 and Fig. 5, Theissen) of the first metal component (component 20, Abstract and Figs. 1-5, Theissen); b) projecting the laser beam (laser beam 30, Fig. 4, reproduced below on the left, Theissen) onto a second joining section  (zone 31, Abstract and Fig. 5, reproduced below on the right, Theissen) of a second metal component (component 10 [shaft of the probe], Abstract, Theissen) to heat the second joining surface (contact surface 34 associated with component 10, Abstract and Fig. 5, Theissen) to a temperature between a re-crystallization temperature and a melting temperature (“the melting temperature is not reached in the sintered material 21 or in the carrier material 11”, emphasis added, page 4 and Fig. 5, Theissen) of the second metal component (component 10, Abstract and Figs. 1-5, Theissen).  Further, Theissen discloses that the first and second metal components “consists of different materials 11, 21” (page 3, Theissen).  Moreover, Theissen describes material 11 as consisting of a Theissen).  Furthermore, Theissen describes material 21 as a “sintered metal with approximately 8% nickel” (page 3, Theissen).  Alternatively, or in addition, Theissen discloses that the component can be made of nickel or cobalt (page 4, Theissen).

    PNG
    media_image3.png
    134
    214
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    167
    298
    media_image4.png
    Greyscale



In addition, Theissen discloses that “approximately 50 to 70% of the laser beam 30 reaches the carrier material 11 in the zone 31 directly adjacent to the contact surface 34. The remaining part of the laser beam 30 arrives at approximately 50 to 30% on the zone 32 made of hard metal 21 located above the contact surface 34” (page 4 and Fig. 2, reproduced below, Theissen).  The Examiner takes the position that the portion of the laser beam that irradiates the first metal component (component 20) can reasonably read on a first laser beam, and the portion of the laser beam that irradiates the second metal component (component 10) can reasonably read on a second laser beam.  Merely as an illustrative example, the Examiner will have the 70% of the laser beam 30 reaches 

    PNG
    media_image5.png
    381
    281
    media_image5.png
    Greyscale

Theissen also discloses pressing (“[b]y an axial stroke movement in the sense of FIG. 3 double arrow 49, the plunger 43”, page 4 and Fig. 3, reproduced below, Theissen) the first joining surface of the first metal component against the second joining surface of the second metal component tightly (“[t]he effective force 24 is on the one hand sufficiently large to achieve the above-mentioned yield stress, but on the other hand not so high that the parts 10 , 20 are bent”, page 4, Theissen), wherein the first laser beam and the second laser beam are projected onto the first joining section (zone 32, Abstract, Theissen) and the second joining section (zone 31, Abstract, Theissen) respectively and simultaneously (laser beam 30 irradiates zones 31 and 32 simultaneously, Figs. 4-5, Theissen), wherein when Theissen) and the second joining section (zone 31, Abstract, Theissen) are projected with the first laser beam (portion of laser beam 30 associated with zone 32) and the second laser beam (portion of laser beam 30 associated with zone 31) respectively, surface normal of the first joining surface (contact surface 34 associated with component 20, Abstract and Fig. 5, Theissen) is opposite to surface normal of the second joining surface (contact surface 34 associated with component 10, Abstract and Fig. 5, Theissen), and the first joining surface and the second joining surface share a common axis (axis 42, Fig. 3, reproduced below, Theissen).
 


    PNG
    media_image6.png
    422
    335
    media_image6.png
    Greyscale

Theissen discloses the first laser beam (portion of laser beam 30 associated with zone 32) and the surface normal of the first joining surface (contact surface 34 associated with component 20, Abstract and Fig. 5, Theissen) define a specific angle therebetween (Figs. 3-4 show the laser beam 30 being directed at some angle to the contact surface 34) while the second laser beam (portion of laser beam 30 associated with zone 31) and the surface normal of the second joining surface (contact surface 34 associated with component 10, Abstract and Fig. 5, Theissen)define a specific angle therebetween (Figs. 3-4 show the laser beam 30 being directed at some angle to the contact surface 34).
Further, Theissen discloses “[i]n the case of larger-sized parts 10, 20, the force 24 will be chosen to be larger and thereby also a larger immersion depth 39 will be obtained. Accordingly, the immersion depth 39 and the pressing force 24 are smaller for parts of small dimensions 25, 17” (page 4).
As Theissen discloses a diffusion bonding process (Abstract), where certain particles diffuse to the opposite zone and this “diffusion creates an overhand extremely firm, permanent clamping of the two tool parts” (page 2), the Examiner takes the position that Theissen contains an implicit disclosure of pressing until the first joining surface of the first metal component and the second joining surface of the second metal component are cooled to a temperature below their re-crystallization temperature.
Ramsayer teaches that molten material that diffuses remain after solidification or after joining the two partners as a radially encircling bead 21 (paragraph [0030] and Fig. 2, Ramsayer).  The Examiner asserts that releasing the pressing before the components cool to their respective re-crystallization temperatures would not result in a radially encircling bead, but rather result in material stretched between the two partners.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ramsayer in view of U.S. Patent No. 5831252 (hereinafter Shimizu).
Ramsayer discloses a laser pressure welding method (after heating by laser beam 1, the two joining partners 10 and 11 are axially pressed against each other with a force P, paragraphs [0029]-[0030] and claim 1, Ramsayer) for manufacturing a workpiece (joined partners 10 and 11, Fig. 2, reproduced below).

    PNG
    media_image7.png
    141
    306
    media_image7.png
    Greyscale

Ramsayer also discloses projecting a first laser beam (laser beam 1, Fig. 1, reproduced below, Ramsayer) onto a first joining section (radially inner region 16, paragraph [0027] and Fig. 1, Ramsayer) of a first metal component (joining partner 10, Fig. 1, Ramsayer) to heat the first joining surface (end face 14, paragraph [0027] and Fig. 1, Ramsayer) to a temperature between a re-crystallization temperature and a melting temperature of the first metal component (“the heat is only partially introduced into the first joining partner”, emphasis added, paragraph [0007], Ramsayer).  Further, Ramsayer discloses “the joining partners 10 and 11 consist of different materials and have different melting points.  By way of example, but not by way of limitation, compounds of copper and aluminum” (paragraph [0026], Ramsayer).


    PNG
    media_image8.png
    144
    258
    media_image8.png
    Greyscale

Additionally, Ramsayer discloses a second metal component (joint partner 11, Fig. 1, Ramsayer) with a second joining surface (annotated version of Fig. 1 is provided below with an arrow pointing to the corresponding surface, Ramsayer).

    PNG
    media_image9.png
    144
    258
    media_image9.png
    Greyscale

Furthermore, Ramsayer discloses pressing the first joining surface (end face 14, paragraph [0027] and Fig. 1, Ramsayer) of the first metal component (joining partner 10, Fig. 1, Ramsayer) against the second joining surface (see above annotated version of Fig. 1 with arrow pointing to the corresponding surface, Ramsayer) of the second metal component (joining partner 11, Fig. 1, Ramsayer) tightly (“axially pressed against each other with a force P”, paragraph [0030], Ramsayer) until the first joining surface of the first metal component and the Ramsayer).  The Examiner asserts that releasing the pressing before the components cool to their respective re-crystallization temperatures would not result in a radially encircling bead, but rather result in material stretched between the two partners. 
In addition, Ramsayer discloses wherein when the first joining section (radially inner region 16, paragraph [0027] and Fig. 1, Ramsayer) projected with the first laser beam (laser beam 1, Fig. 1, Ramsayer), surface normal of the first joining surface is opposite to surface normal of the second joining surface (the two joining partners 10 and 11 have “mutually facing end faces 14”, paragraph [0030] and Fig. 1, Ramsayer), and the first joining surface (end face 14, paragraph [0027] and Fig. 1, Ramsayer) and the second joining surface share a common axis (common longitudinal axis 12, paragraph [0024] and Fig. 1, Ramsayer).
Further, Ramsayer discloses the first laser beam (laser beam 1, Fig. 1, Ramsayer) and the surface normal of the first joining surface (end face 14, paragraph [0027] and Fig. 1, Ramsayer) define a specific angle therebetween Ramsayer).
Moreover, Ramsayer discloses projecting a second laser beam (laser beam 1, paragraph [0034], Ramsayer) onto a second joining section of a second metal component (second joint partner 11, Fig. 1, Ramsayer) to heat the second joining surface (end surface, Fig. 1, Ramsayer) to a temperature between a re-crystallization temperature and a melting temperature (that the end face 14 of the second joint partner 11 can be partially heated by means of the laser beam 1, paragraph [0034], Ramsayer), and the second laser beam and the surface normal of the second joining surface define a specific angle therebetween (methods of applying laser beam 1 to the first joining partner 10 can also be applied to the second joining partner 11, paragraph [0034], Ramsayer).
However, Ramsayer does not explicitly disclose wherein the first laser beam and the second laser beam are projected onto the first joining section and the second joining section respectively and simultaneously.
Shimizu is directed toward diffusion bonding of two metal components.  Specifically, Shimizu teaches that “[a]ny known prior art method of liquid-phase diffusion bonding may be used in connection with the bonding according to this invention” (col. 2, ll. 56-59, Shimizu).  Shimizu teaches simultaneously heating Shimizu).  

    PNG
    media_image10.png
    198
    324
    media_image10.png
    Greyscale

Additionally, Shimizu teaches that “[w]hen end parts … are heated to the temperature indicated by letter T, as described above, a liquid phase is temporarily generated in the bonding layer [10]…. This causes the liquid phase to solidify again, and a firmer bond is thereby formed between the target members” (col. 2, l. 65 – col. 3, l. 10 and Fig. 3, reproduced below, Shimizu).

    PNG
    media_image11.png
    118
    323
    media_image11.png
    Greyscale

To clarify, it is not the intention of the Examiner to replace any elements of Ramsayer with elements from Shimizu.  Rather, it is the intention of the Examiner to duplicate elements of Ramsayer to affect simultaneous heating, as taught by Shimizu.  The courts have held that “mere duplication of parts has no In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See also MPEP 2144.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ramsayer to incorporate the teachings of Shimizu to have the first laser beam and the second laser beam are projected onto the first joining section and the second joining section respectively and simultaneously.  One skilled in the art would have been motivated to combine the references because doing so would provide bonding of members “without causing weld cracks or material degradation, while providing a desired level of strength at the joint”.  See Shimizu, col. 1, ll. 21-24.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsayer in view of Shimizu and further in view of U.S. Patent Application Publication No. 20170106470 (hereinafter Solomon).
Regarding claim 2, the cited prior art references teach all of the limitations of independent claim 1, which claim 2 depends upon, as described above.  Additionally, Ramsayer discloses the first laser beam  (laser beam 1, Fig. 1, Ramsayer) used for heating the first joining section (radially inner region 16, paragraph [0027] and Fig. 1, Ramsayer) moves along on the first joining section to scan the first joining section (“[i]t is furthermore particularly preferable for the laser beam or the first joining partner to be moved relative to one another in a rotary manner”, emphasis added, paragraph [0014], Ramsayer) with a predetermined laser intensity (“laser beam 1 partially heated or melted [joining partner 10]”, paragraph [0027], Ramsayer).  The Examiner asserts that to partially heat or melt joining partner 10, the first laser beam would obviously have some sort of a predetermined laser intensity.
However, the cited prior art references do not explicitly teach a spiral curve.
Solomon is directed toward laser beam welding.  Solomon teaches a spiral curve (Fig. 1, reproduced below, Solomon).

    PNG
    media_image12.png
    232
    268
    media_image12.png
    Greyscale

Further, Solomon teaches “[t]he method may include controlling at least one of a defocusing distance of the laser beam, a velocity of the laser beam, or a power level of the laser beam during the moving to continuously increase, to continuously decrease, or to remain constant” (paragraph [0004]).
Ramsayer to incorporate the teachings of Solomon to have a spiral curve.  One skilled in the art would have been motivated to combine the references because doing so would “provide desired heat distribution with sufficient weld penetration to generate a sufficiently strong weld with a smooth weld surface”.  See Solomon, paragraph [0003].
Regarding claim 3, the cited prior art references teach all of the limitations of claim 2, which claim 3 depends upon, as discussed above.  Additionally, the cited prior art references teach wherein the first laser beam (laser beam 1, Fig. 1, Ramsayer) moves along the spiral curve (Fig. 1, Solomon) periodically with an energy superimposition frequency (“Fig. 9 is a plot of velocity v … of the laser beam B … along the weld path WP2 of Fig. 6… and that a predetermined constant velocity V2 of the laser beam B is provided along the closed curve CC”, paragraph [0034] and Fig. 6, reproduced below, Solomon).  Further, Solomon teaches that the laser beam velocity is determined “to maintain constant heat input” (paragraph [0035]).  The Examiner takes the position that as Solomon teaches a speed (both a variable and constant speed) of the laser beam along the spiral path, that a person of ordinary skill in the art would understand that the laser beam would travel 360⁰ at some frequency.

    PNG
    media_image13.png
    270
    259
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    212
    530
    media_image14.png
    Greyscale



Regarding claim 4, the cited prior art references teach all of the limitations of claim 3, which claim 4 depends upon, as discussed above.  Additionally, the cited prior art references teach wherein each heated point (points between the inner end IE and outer end OE, Fig. 6, reproduced below, Solomon) along the spiral curve (Figs. 1 and 6, Solomon) on the first joining section (radially inner region 16, paragraph [0027] and Fig. 1, Ramsayer) has a heat gain during a heating stage (“laser heat coverage”, paragraph [0028], Solomon) and a heat loss during a cooling stage (“heat conduction through the welded material”, paragraph [0025], Solomon), and the energy superimposition frequency is preset such that the heat gain is greater than the heat loss (“cumulative effect … to maintain constant heat input”, paragraph [0035], Solomon). 

    PNG
    media_image13.png
    270
    259
    media_image13.png
    Greyscale

Regarding the limitation that recites “wherein the heated point is in the heating stage when the first laser beam is projected thereon, and otherwise the heated point is in the cooling stage”, the Examiner takes the position that a person of ordinary skill in the art would readily recognize that a point where the laser beam is irradiating to be heated and consider the point to be in a heated stage.  Moreover, the Examiner takes the position that as the laser beam moves away from the aforementioned point, the aforementioned point would conduct heat to the surrounding environment/materials (i.e., be in a cooling stage).
Further, Solomon teaches that “equal density of laser heat coverage between turns of the spiral due to an equal distance in the radial direction between turns” (paragraph [0028]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 20160207140 (hereinafter Dong) is directed toward methods for joining dissimilar metals with laser.  Dong teaches a temperature differential between the joining parts.
U.S. Patent Application Publication No. 20020084310 (hereinafter Miyamoto) is directed toward heat bonding methods.  Miyamoto teaches a variety of bonding temperatures and bonding times based on a variety of conditions (Fig. 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C GIBSON whose telephone number is (571)270-7896.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WCG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761